Adams, Judge,
delivered the opinion of the Court.
This was ejectment, and the judgment of the Circuit Court having been rendered against plaintiff he has appealed to this Court.
It is admitted that this plaintiff was the owner of the land at one time. But the defendant claims by a mesne conveyance under a foreclosure sale of a vendor’s lien, in a suit brought in the Circuit Court of Henry County by Thomas W. Nelson, against said plaintiff, which resulted in a judgment foreclosing the vendor’s lien, and a sheriff’s sale and deed on execution issued on that judgment.
The plaintiff asks us to pronounce the judgment and foreclosure sale void for various reasons growing out of errors in those *437proceedings, such as that the summons did not run in the name of the State, and the Court allowed this to be amended; that the suit commenced in the name of Charles W. Nelson, and the original summons issued in that name. And after-wards the Court permitted the name of the real party, Thomas W. Nelson, to be inserted in the proceedings by way of amendment. Some other similar objections are relied upon as rendering the judgment of foreclosure and sale and deed by the sheriff void.
It is unnecessary for us to decide whether such objections would be sufficient to reverse the judgment of foreclosure on error or other direct proceeding. It is sufficient to say, however, that in a collateral proceeding like this we are not allowed to disturb the foreclosure judgment and sale on account of such alleged errors. The objections are technical rather than substantial, and are not such as to render the foreclosure sale and sheriff’s deed void. Judgment affirmed.
Judge Wagner absent. The other Judges concur.